                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


In re: THG Holdings LLC, et al.,   :            Chapter 11
                                   :
                      Debtors.     :            Jointly Administered
__________________________________ :
                                   :
UNITED STATES OF AMERICA,          :
                                   :
                      Appellant,   :
                                   :
     v.                            :            C. A. No. 19-2215-RGA
                                   :
TRUE HEALTH DIAGNOSTICS, LLC,      :            Bankruptcy Case No. 19-11689 (JTD)
                                   :            Bankruptcy BAP No. 19-80
                      Appellee.    :

                                   RECOMMENDATION

               At Wilmington this 27th day of March, 2020.

               WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, a teleconference was held on January 15, 2020 for an initial

review and discussion with counsel to determine the appropriateness of mediation in

this matter;

               WHEREAS, as a result of that teleconference, mediation occurred on

February 21, 2020.

               WHEREAS, no resolution of this matter occurred and further mediation at

this stage would not be a productive exercise, a worthwhile use of judicial resources nor

warrant the expense of the process.

       Since then, counsel has proposed the f ollowing brief schedule regarding the
appeal of the confirmation order:

      Appellant United States’ Opening Brief                  April 15, 2020

      Appellee Debtor’s Answering Brief                       May 15, 2020

      Appellant United States’ Reply Brief                    May 29, 2020

             THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. Based

on the joint request for a briefing schedule by the parties, no objections pursuant

Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), F ED. R. CIV. P. 72(a) and

D. DEL. LR 72.1 are anticipated.

             Local counsel are obligated to inform out-of-state counsel of this Order.


                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge Mary Pat Thynge




                                             2
